Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5/20/21 has been entered. Claims 1-20 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/20/21.

Response to Arguments
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive.
Applicant asserts that the elevated support feature that is both configured to contact the hot water storage tank and configured to receive the at least one supplemental support component is present because the components of Cantolino are not configured to contact a hot water storage tank nor configured to receive a supplemental support component.
Examiner asserts that at least feature 8 is configured to support a water storage tank when a tank is placed upon the elevated support feature, it has an indentation 14 which is configured to support the at least one supplemental support component as noted in Col. 8 line 25 and because a supplemental support component would be insertable and removable from the cavity dependent on the size of the supplemental support component. Applicant is arguing features that are not claimed because the supplemental support component has never been positively recited. To overcome this rejection the supplemental support component should be positively recited.
Applicant asserts that a vibration isolator would not be considered to be substantially rigid.
Examiner respectfully disagrees. The word substantially allows breadth to the term rigid. Applicant has not identified when an object is not substantially rigid and is arguing features not claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8100140 to Cantolino (Cantolino)
Regarding claims 1 and 11, Cantolino teaches a water heater pan having a bottom wall (24, Figure 1), an outer wall extending upwardly from and substantially surrounding the bottom wall (16, Figure 1), and at least one elevated support feature (8 with cavity 14, Figures 1 and 9 with 10, 28, 12, and/or 20 Figures 1 and 9 being additional elevated support features); and at least one substantially rigid supplemental support component (34, Figures 8 and 9), wherein the at least one elevated support feature is configured to contact the hot water storage tank (shown in Figure 1), wherein the at least one elevated support feature includes at least one supplemental support cavity configured to receive the at least one supplemental support component, and wherein the at least one supplemental support component is insertable and removable from the water heater pan (shown in Figure 9 and disclosed in Col. 8 line 25).
Regarding claims 2 and 12, Cantolino teaches wherein the at least one elevated support feature comprises a central elevated support feature located in a central portion of the bottom wall (20, Figures 1 and 9).
Regarding claims 3 and 13, Cantolino teaches wherein the at least one elevated support feature comprises a circumferential elevated support feature spaced inwardly from the outer wall (10, Figures 1 and 9).
Regarding claim 4, Cantolino teaches wherein the at least one supplemental support cavity comprises a plurality of supplemental support cavities (shown in Figures 1 and 9) wherein the at least one supplemental support component comprises a plurality of supplemental support components (shown in Figure 9), and wherein the plurality of supplemental support components are insertable and removable from corresponding ones of the plurality of supplemental support cavities (Col. 10 lines 2-7).
Regarding claims 5 and 15, Cantolino teaches wherein the at least one elevated support feature extends inwardly from the outer wall (8, Figures 1 and 9).
Regarding claims 7 and 17, Cantolino teaches wherein the at least one supplemental support component has a substantially tubular shape (shown in Figure 8).
Regarding claims 8 and 18, Cantolino teaches wherein the at least one supplemental support cavity has a first width, wherein the at least one elevated support feature has a second width, and wherein the first width is larger than the second width (first width at the top of Figure 8 and second width at the bottom of Figure 8).
Regarding claims 9 and 19, Cantolino teaches wherein the at least one elevated support feature comprises a pair of side walls and a top wall extending therebetween (shown in Figures 1 and 9 each of at least 14, 8, 10, 28, 12, and/or 20 when considered in totality or as individual components have multiple side walls and a top wall extending between them).
Regarding claims 10 and 20, Cantolino teaches wherein the at least one elevated support feature includes at least one locating protrusion extending downward from the top surface thereof, and wherein the at least one locating protrusion is configured to locate the at least one supplemental support component (features shown at Figurers 1 and 3 around 14 and the protrusion can be used to 
Regarding claim 14, Cantolino teaches wherein the at least one elevated support feature comprises a plurality of elevated support features (shown in Figures 1 and 9).
Regarding claim 16, Cantolino teaches wherein the at least one supplemental support cavity is configured to receive at least one supplemental support component having a substantially tubular shape (shown in Figures 8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantolino in view of U.S. Patent 7900795 to Cantolino (Cantolino 795).
Regarding claims 6, Cantolino teaches wherein the at least one supplemental support component comprises a plurality of supplemental support components (34, Figures 8 and 9).
Cantolino is silent on wherein at least one supplemental support component has a different size than at least one other supplemental support component. 
Cantolino 795 teaches wherein at least one supplemental support component has a different size than at least one other supplemental support component (shown in Figure 2 at elements 10 which are support components and shown to be different sizes). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Cantolino with the teachings of Cantolino 795 to provide wherein at least one supplemental support component has a different size than at least one other supplemental support component. Doing so would allow different sized and shaped components to be supported.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/22/21